ORDER

PER CURIAM:
AND NOW, this 21st day of January, 1994, upon consideration of the Report and Recommendations of the Disciplinary Board dated November 6, 1992, it is hereby
ORDERED that DILLANO RAGBIR-SINGH be and he is SUSPENDED from the Bar of this Commonwealth for a period of three (3) years, and he shall comply with all the provisions of Rule 217 Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.
PAPADAKOS, J., files a dissent.